In an action inter alia to recover damages for breach of warranty, plaintiff Harry Zucker appeals from a judgment of the Supreme Court, Nassau County, entered May 11, 1976, which, after a nonjury trial, inter alia, is in favor of defendant Siegel and against him. Judgment affirmed, with costs. The trial court’s determination that appellant did not rely upon the warranty was amply supported by the evidence. Appellant’s claim was properly rejected (cf. Friedman v Medtronic, Inc., 42 AD2d 185). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.